 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   SUSAN S.E. VONSCLOBOHM,                    Case No. 2:18-cv-04527 JFW (ADS)

12                              Plaintiff,

13                              v.              ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED STATES
14   COUNTY OF LOS ANGELES, et al.,             MAGISTRATE JUDGE AND DISMISSING
                                                CASE
15                              Defendants.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18   records and files herein, along with the Report and Recommendation dated December

19   26, 2018, [Dkt. No. 38], of the assigned United States Magistrate Judge. No objections

20   to the Report and Recommendation were filed, and the deadline for filing such

21   objections has passed.

22         Accordingly, IT IS HEREBY ORDERED:

23         1.     The United States Magistrate Judge’s Report and Recommendation,

24                [Dkt. No. 38], is accepted;
 1        2.    The case is dismissed without prejudice; and

 2        3.    Judgment is to be entered accordingly.

 3

 4   DATED: January 18, 2019              _____________________________
                                          THE HONORABLE JOHN F. WALTER
 5                                        United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
